The judgment of the court was pronounced by
Eusirs, C. J.
This case was before us, in May, 1847, and was remanded for further proceedings, the court being of opinion that the exaction for the price of a license for theatrical exhibitions in New Orleans, under the statutes of March 7th, 1814, and March 12th, 1838, was not, in its proper legal sense, a tax. Vide 2 Annual R. 551. There was judgment for the plaintiff, and the defendant has appealed.
The district judge considered that the charge of $500 on theatres, created by the law of 1838, being imposed in the stead of four annual benefits for the use of the Charity Hospital, was, by its terms, annual, and due every year. In this opinion we concur, ' Judgment affirmed.